Citation Nr: 1401504	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-41 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to burial benefits, to include a plot or interment allowance.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1942 to October 1945.  He died in July 2007.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.  


FINDINGS OF FACT

1. The Veteran died in July 2007 due to nonservice-connected causes; he was buried that month. 

2. The appellant, the Veteran's daughter, paid for the Veteran's burial and filed an application for burial benefits, to include a plot or interment allowance, for the nonservice-connected death in April 2009. 

3.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits.

4.  At the time of his death, the Veteran had a claim for nonservice-connected pension pending for which sufficient evidence was of record to have supported an award of pension effective prior to his death. 

5.  The Veteran was entitled to be buried in a national cemetery, but instead was buried in a private cemetery.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected burial benefits have been met.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2013). 

2. The criteria for entitlement to a plot or interment allowance have been met.  38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600. 

If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R. § 3.1600(a). 

If a veteran's death is not a result of service-connected disability or disabilities, entitlement to payment of benefits toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial is subject to the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death, and (i) in the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the veteran's death, or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to the date of death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the Secretary determines, (i) that there is no next of kin or other person claiming the body of the deceased veteran, and (ii) that there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses; and (4) the applicable further provisions of this section and §§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600(b); 38 U.S.C.A. § 2302(a). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA in a VA facility (as described in 38 U.S.C.A. § 1701(3) ) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. §§ 1710 or 1711(a); or in a non-VA facility (as described in 38 U.S.C.A. § 1701(4) ) for hospital care under the authority of 38 U.S.C.A. § 1703; or in a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or in a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  See 38 C.F.R. § 3.1600(c).  If a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a). 

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the veteran because of the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, a claim may be filed within two years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or § 3.1600(g).  38 C.F.R. § 3.1601. 

In addition to the benefits provided for under 38 U.S.C.A. § 2302, in the case of a veteran who is eligible for burial in a national cemetery under 38 U.S.C.A. § 2402 and who is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, VA shall pay a sum not exceeding $300 as a plot or interment allowance to such person as VA prescribes if such veteran is eligible for a burial allowance under § 2302, died while admitted to a VA facility, or was discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty.  38 U.S.C.A. § 2303(b)(2).

The correlating regulation, 38 C.F.R. § 3.1600(f)(1), provides that, for claims filed on or after December 16, 2003, plot or interment allowance is payable to the person or entity who incurred the expenses if: (1) the deceased veteran is eligible for burial in a national cemetery, (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, and (3) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610 are met.  For purposes of the plot and interment allowance, plot or burial plot means the final disposal site of the remains, whether it is a grave, mausoleum vault, columbarium niche, or other similar place.  38 U.S.C.A. § 3.1601(a)(3).  Further, interment expenses are those costs associated with the final disposition of the remains and are not confined to the acts done within the burial grounds but may include the removal of bodies for burial or interment.  Id.  

Here, the record shows that the appellant's application for burial benefits was date stamped in April 2009, within the time period allotted for filing a claim for burial benefits.  See 38 C.F.R. § 3.1601(a).  

The record also reflects that the appellant bore a substantial portion of the expenses associated with the Veteran's funeral and that she, therefore, has proper standing to raise a claim of entitlement to burial benefits.  See 38 C.F.R. § 3.1601(1)(ii).

At the time of his death, the record shows that the Veteran was not service-connected for any disability and that service connection for the cause of his death had not been established nor has such a claim been made.  In addition, at the time of his death, the Veteran was not in receipt of VA service-connected compensation benefits or VA nonservice-connected pension benefits.  However, the question of whether the Veteran had a claim pending for compensation and/or pension is a critical part of the current claim.  

A review of the record reveals that a claim form VA Form 21-256, Veteran's Application for Compensation and Pension, was received at the RO on March 26, 2007.  On the application, the box indicating that the Veteran was applying for pension was checked.  It does not appear that the application form was signed.  In letters dated May 31, 2007 and July 11, 2007, the RO informed the Veteran that the application had not been signed.  The RO indicated that the Veteran should sign the form and return it and also provided alternative methods of verification if the Veteran was unable to sign.  The RO indicated that the formal claim had to be received within one year of the date of the March 26, 2007, claim, which it considered to be an informal claim; otherwise, benefits could not be paid prior to its receipt.  

The Veteran died on July [redacted], 2007.  On July 23, 2007, the original application, containing the previous date stamp of March 26, 2007, was re-received at the RO along with a statement from the Veteran's daughter that her father had Alzheimer's and that she had attached her power of attorney.  The power of attorney was received along with the other forms.  

Based upon the above, the Board finds that the application received on July 23, 2007, was a continuation of the previously filed claim, received on March 26, 2007.  It appears clear the reason the form was not originally signed was because the Veteran, who severed in World War II, had Alzheimer's.  The problem was technical in nature.  Therefore, the Veteran had a pending claim for nonservice-connected pension pending at the time of his death.  

The Board also finds that the Veteran was eligible for nonservice-connected pension at the time of his death.  

In a July 5, 2007 letter from the Administrator at [redacted], an assisted living community, it was indicated that the Veteran had been a resident at their facility since February 28, 2007.  He was noted to be paying $3820.00 per month for services, which was an all-inclusive fee.  The services provided included, but were not limited to, activities of daily living, dressing, grooming, ambulation, transportation, meal preparation, medication management, housekeeping, laundry, and 24 hour supervision, along with the protection from the hazards of daily living.  It was noted that the Veteran was being treated for congestive heart failure and Alzheimer's disease.  

Financial information forwarded along with the claim reveals that the Veteran's monthly income was being exceeded by the cost of his medical care and that the Veteran had little, if any, assets remaining.  Thus, he met the criteria necessary for a nonservice-connected pension.  

The death certificate demonstrates that the Veteran's body was claimed by the appellant and that she authorized its release to the Canale Funeral Directors.  In light of the above discussion, and resolving reasonable doubt in favor of the appellant, the criteria for burial benefits under 38 C.F.R. § 3.1600(b) have been met.  

Next, the Board will additionally consider whether the appellant is entitled to a plot or interment allowance.  Since August 2006, the requirements for internment benefits have been broadened.  Specifically, as is relevant here, when a Veteran dies from nonservice-connected causes, entitlement to a plot or interment allowance is warranted when the following conditions are met: the deceased Veteran is eligible for burial in a national cemetery; the Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and entitlement is not precluded via the applicable further provisions of 38 C.F.R. §§ 3.1601 through 3.1610.  See 38 C.F.R. § 3.1600(f) (2013). 

In this case, the Veteran served on active duty and thus was entitled to burial in a national cemetery.  Also, as was discussed above, the evidence indicates that his remains were not buried at such a cemetery, as the place of final disposition was at a privately owned cemetery. 

Further, there is nothing in the record to suggest that payment of a plot allowance would be precluded under 38 C.F.R. §§ 3.1601-3.1610.  Notably, the appellant filed a timely claim for burial benefits in April 2009, see 38 C.F.R. § 3.1601, and also submitted the certified death certificate, showing the place of burial.  Consequently, as all of the pertinent criteria are met, VA payment of the plot allowance is warranted.  

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183   (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

ORDER

Entitlement to a nonservice-connected burial allowance is granted. 

Entitlement to a plot or interment allowance is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


